REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 and 14-16 directed to inventions non-elected without traverse.  Accordingly, claims 1-11 and 14-16 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 1-11 and 14-16 have been canceled. 

Allowable Subject Matter
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 16th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claim 12, the closest prior art is Dubois et al. (US 2010/0283965 A1).
Regarding claim 12, Dubois teaches a computer-implemented method for selecting a semi-finished spectacle lens blank according to a desired value of a geometrical parameter thereof, from a plurality of semi-finished spectacle lens blanks, comprising the steps of (1) selecting a geometrical parameter, said geometrical parameter selected from the group consisting of: a front curve radius, a back curve radius, a lenticular curve radius, a front surface sag height, an absolute minimum value of the front surface sag height, a local minimum value of the front surface sag height, an absolute maximum value of the front surface sag height, a local maximum value of the front surface sag height, an absolute mean value of the front surface sag height, a local mean value of the front surface sag height, a center thickness, an edge thickness, a maximum diameter of the lens semi-finished spectacle blank, a diagonal diameter, a minimum vertical diameter, a minimum horizontal diameter, a location of a polarization film within the semi-finished spectacle lens blank, and an orientation of the polarization film within the semi-finished spectacle lens blank; (2) selecting a desired value for said geometrical parameter; (3) providing a plurality of semi-finished spectacle lens blanks, wherein each of said lens blanks has a manufacturing specification with nominal values for geometrical parameters and is provided with an identifier for retrieval of a respective measured value of said geometrical parameter as previously obtained by physical measurement; (4) retrieving, via the identifiers of said plurality of semi-finished spectacle lens blanks of step (3), the measured value of said geometrical parameter for each of the lens blanks of said plurality of lens blanks; and (5) selecting a lens blank from said plurality of lens blanks by comparing the measured values obtained at step (4) and the desired value of step (2).
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 12 recited together in combination with the totality of particular features/limitations recited therein, including wherein said measured value of said geometrical parameter being a value obtained from measurement of the geometrical parameter physically carried out on the corresponding semi-finished lens blank.

Regarding claim 13, this claim depends on an allowed base claim and is thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872